Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response
The Election filed 07/15/2022, in response to the Office Action of 04/27/2022, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 104-119). Applicants elected the following species: A) CDR1-3 SEQ ID NOS: 95, 121, 152, respectively, B) SEQ ID NO: 58 for the corresponding targeting moiety sequence, C) SEQ ID NO: 176 and R149A, and D) additional targeting moiety that recognizes or functionally modulates a tumor antigen, PDL-1. Claims 104-125 are pending. Claims 120-125 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 104-119 are currently under prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 104-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection. 
The claims are drawn to a chimeric protein that has at 1) least one targeting moiety that is a fibroblast activation protein (FAP) binding agent, and 2) a modified human IFNα2 signaling agent having one or more mutations that confer improved safety as compared to a wild type IFNα2. The claimed chimeric protein is required to function by: a) directly or indirectly polarizing F2 fibroblasts, b) recruiting cytotoxic T cells to tumor cells or a tumor microenvironment, and c) directly or indirectly alters the disease-associated fibroblasts function and/or disease microenvironment comprising the disease-associated fibroblast. 
Thus, the claims identify the chimeric protein, IFNα2 signaling agent, and the targeting moiety by function only, wherein the functions are listed above. No sequence structure required of the FAP binding agent, modified IFNα2signaling agent, or chimeric protein critical to the functions listed above are recited or required. Although dependent claims may recite a partial structure of the chimeric protein, the dependent claims do not provide or define the structure of both FAP binding agent and modified IFNα2 signaling agent required to make and use the chimeric protein as that functions as claimed.
FAP binding agent:
The specification discloses 41 structurally similar VHH domains that function as FAP binding agents. [SEQ ID NOs: 2-42; Figures 10, 11; Example 1] 
The specification discloses that the genus of FAP binding agents is vast and can comprise a several classes of unrelated molecules:
[0030]
In some embodiments, the fibroblast binding agent targets F2 fibroblasts. In some embodiments, the fibroblast binding agent directly or indirectly alters a disease microenvironment comprising the F2 fibroblasts (e.g. a tumor microenvironment comprising the F2 fibroblasts). In some embodiments, the fibroblast binding agent directly or indirectly polarizes the F2 fibroblast into F1 fibroblast.
[0031]
F2 fibroblast(s) refers to pro-tumorigenic (or tumor promoting) cancer-associated fibroblasts (CAFs) (a/k/a Type II-CAF). F1 fibroblast(s) refers to tumor suppressive CAFs (a/k/a Type I-CAF). Polarization refers to changing the phenotype of cell, e.g. changing a tumorigenic F2 fibroblast to a tumor suppressive F1 fibroblast.
[0032]
In some embodiments, the fibroblast binding agent targets a FAP marker. In some embodiments, the fibroblast binding agent comprises a FAP targeting moiety. In some embodiments, the fibroblast binding agent FAP targeting moiety is any FAP targeting moiety disclosed herein
[0033]
In some embodiments, fibroblast binding agent comprises an amino acid sequence having at least 90% sequence similarity with any one of SEQ ID NO: 2-42 or 46-86. In an embodiment, fibroblast binding agent comprises an amino acid sequence having at least 90% sequence similarity with SEQ ID NO: 58.
[0034]
In some embodiments, fibroblast binding agent further comprises one or more signaling agents. In some embodiments, the signaling agent is selected from one or more of an interferon, an interleukin, and a tumor necrosis factor, any of which are optionally modified.
[0035]
In some embodiments, a fibroblast binding agent further comprising one or more signaling agents directly or indirectly alters a disease microenvironment comprising the F2 fibroblasts (e.g. a tumor microenvironment comprising the F2 fibroblasts). In some embodiments, the fibroblast binding agent further comprising one or more signaling agents directly or indirectly polarizes the F2 fibroblast into F1 fibroblast.
[0036]
In some embodiments, fibroblast binding agent further comprises one or more additional targeting moieties. In some embodiments, the one or more additional targeting moieties recognize and optionally functionally modulate a tumor antigen. In some embodiments, the one or more additional targeting moieties recognize and optionally functionally modulate an antigen on an immune cell.
[0037]
In some embodiments, the immune cell is selected from a T cell, a B cell, a dendritic cell, a macrophage, neutrophil, and a NK cell.
[0038]
In some embodiments, the fibroblast binding agent recruits cytotoxic T cells to tumor cells or to the tumor environment.
[0039]
In some embodiments, the fibroblast binding agent recognizes and binds FAP without substantially functionally modulating its activity.
[0040]
In another aspect, the present technology is based, in part, on the discovery of agents (e.g., antibodies, such as, by way of non-limiting example, VHHs) that recognize and bind to fibroblast activation protein (FAP). In some embodiments, the present FAP binding agents are part of a chimeric or fusion protein with one or more targeting moieties and/or one or more signaling agents. In some embodiments, these FAP binding agents bind to, but do not functionally modulate FAP. In some embodiments, the FAP binding agents may bind and directly or indirectly recruit immune cells to sites in need of therapeutic action (e.g., a tumor or tumor microenvironment). In some embodiments, the FAP binding agents enhance tumor antigen presentation for elicitation of effective antitumor immune response.
[0041]
In some embodiments, the FAP binding agents modulate antigen presentation. In some embodiments, the FAP binding agents temper the immune response to avoid or reduce autoimmunity. In some embodiments, the FAP binding agents provide immunosuppression. In some embodiments, the FAP binding agents cause an increase a ratio of Tregs to CD8+ T cells and/or CD4+ T cells in a patient. In some embodiments, the present methods relate to reduction of auto-reactive T cells in a patient.
[0042]
In some embodiments, the present technology provides pharmaceutical compositions comprising the FAP binding agents and their use in the treatment of various diseases, including fibrotic diseases. In some embodiments, the present technology provides pharmaceutical compositions comprising the FAP binding agents and their use in the treatment of various diseases, including cancer, autoimmune, and/or neurodegenerative diseases.
[0043]
In some embodiments, the present FAP binding agents are used to target to cancer-associated fibroblasts (CAFs). For instance, in various embodiments, the present FAP binding agents target fibroblasts within a tumor stroma, e.g. in the treatment of a cancer, e.g. an epithelial-derived cancer such as a carcinoma. As CAFs are central to regulating the dynamic and reciprocal interactions that occur among the malignant epithelial cells, the extracellular matrix (ECM), and the numerous noncancerous cells that are frequently found within the tumor milieu, including endothelial, adipose, inflammatory, and immune cells, the present FAP binding agents provide a way to deliver crucial anti-tumor therapies (e.g. a modified cytokine and/or additional targeting moieties as described elsewhere herein) to a site of interest. In various embodiments, the present FAP binding agents target to a stromal microenvironment composed of activated fibroblasts, endothelial cells (ECs) involved in tubulogenesis, and extracellular matrix (ECM) that is constantly remodeled to accommodate growth of a tumor. Accordingly, e.g. in the context of a chimera with a cytokine, optionally with additional targeting moieties, the present FAP binding agents can deliver an anti-tumor signal to the stromal microenvironment which is crucial for tumor development. In various embodiments, the FAP- binding agents are used to target to the membranes of cells critical to tumor niche formation in primary tumors or metastases, such as, cancer-associated fibroblasts, MSCs, selected cancer cells, and endothelial cells.
[0044]
FAP Binding Agents
[0045]
Fibroblast activation protein (FAP) is a 170 kDa melanoma membrane-bound gelatinase that belongs to the serine protease family. FAP is selectively expressed in reactive stromal fibroblasts of epithelial cancers, granulation tissue of healing wounds, and malignant cells of bone and soft tissue sarcomas. FAP is believed to be involved in the control of fibroblast growth or epithelial-mesenchymal interactions during development, tissue repair, and epithelial carcinogenesis
[0046]
In some embodiments, the present FAP binding agent is a protein-based agent capable of specific binding to FAP. In some embodiments, the present FAP binding agent is a protein-based agent capable of specific binding to FAP without functional modulation (e.g., partial or full neutralization) of FAP.
[0047]
In some embodiments, the FAP binding agent of the present technology comprises a targeting moiety having an antigen recognition domain that recognizes an epitope present on FAP. In some embodiments, the antigen-recognition domain recognizes one or more linear epitopes present on FAP. As used herein, a linear epitope refers to any continuous sequence of amino acids present on FAP. In another embodiment, the antigen-recognition domain recognizes one or more conformational epitopes present on FAP. As used herein, a conformation epitope refers to one or more sections of amino acids (which may be discontinuous), which form a three-dimensional surface with features and/or shapes and/or tertiary structures capable of being recognized by an antigen recognition domain.
[0048]
In some embodiments, the FAP binding agent of the present technology may bind to the full-length and/or mature forms and/or isoforms and/or splice variants and/or fragments and/or any other naturally occurring or synthetic analogs, variants, or mutants of human FAP. In some embodiments, the FAP binding agent of the present technology may bind to any forms of the human FAP, including monomeric, dimeric, heterodimeric, multimeric and associated forms. In an embodiment, the FAP binding agent binds to the monomeric form of FAP. In another embodiment, the FAP binding agent binds to a dimeric form of FAP. In a further embodiment, the FAP binding agent binds to glycosylated form of FAP, which may be either monomeric or dimeric.
[0049]
In an embodiment, the present FAP binding agent comprises a targeting moiety with an antigen recognition domain that recognizes one or more epitopes present on human FAP. In some embodiments, the human FAP comprises the amino acid sequence of:

(SEQ ID NO: 1)
MKTWVKIVFGVATSAVLALLVMCIVLRPSRVHNSEENTMRALTLKDILNG

TFSYKTFFPNWISGQEYLHQSADNNIVLYNIETGQSYTILSNRTMKSVNA

SNYGLSPDRQFVYLESDYSKLWRYSYTATYYIYDLSNGEFVRGNELPRPI

QYLCWSPVGSKLAYVYQNNIYLKQRPGDPPFQITFNGRENKIFNGIPDWV

YEEEMLPTKYALWWSPNGKFLAYAEFNDKDIPVIAYSYYGDEQYPRTINI

PYPKAGAKNPVVRIFIIDTTYPAYVGPQEVPVPAMIASSDYYFSWLTWVT

DERVCLQWLKRVQNVSVLSICDFREDWQTWDCPKTQEHIEESRTGWAGGF

FVSRPVFSYDAISYYKIFSDKDGYKHIHYIKDTVENAIQITSGKWEAINI

FRVTQDSLFYSSNEFEEYPGRRNIYRISIGSYPPSKKCVTCHLRKERCQY

YTASFSDYAKYYALVCYGPGIPISTLHDGRTDQEIKILEENKELENALKN

IQLPKEEIKKLEVDEITLWYKMILPPQFDRSKKYPLLIQVYGGPCSQSVR

SVFAVNWISYLASKEGMVIALVDGRGTAFQGDKLLYAVYRKLGVYEVEDQ

ITAVRKFIEMGFIDEKRIAIWGWSYGGYVSSLALASGTGLFKCGIAVAPV

SSWEYYASVYTERFMGLPTKDDNLEHYKNSTVMARAEYFRNVDYLLIHGT

ADDNVHFQNSAQIAKALVNAQVDFQAMWYSDQNHGLSGLSTNHLYTHMTH

FLKQCFSLSD.

[0050]
In some embodiments, the present FAP binding agent comprises a targeting moiety capable of specific binding. In some embodiments, the FAP binding agent comprises a targeting moiety having an antigen recognition domain such as an antibody or derivatives thereof. In an embodiment, the FAP binding agent comprises a targeting moiety which is an antibody. In some embodiments, the antibody is a full-length multimeric protein that includes two heavy chains and two light chains. Each heavy chain includes one variable region (e.g., VH) and at least three constant regions (e.g., CH1, CH2 and CH3), and each light chain includes one variable region (VL) and one constant region (CL). The variable regions determine the specificity of the antibody. Each variable region comprises three hypervariable regions also known as complementarity determining regions (CDRs) flanked by four relatively conserved framework regions (FRs). The three CDRs, referred to as CDR1, CDR2, and CDR3, contribute to the antibody binding specificity. In some embodiments, the antibody is a chimeric antibody. In some embodiments, the antibody is a humanized antibody.
[0051]
In some embodiments, the FAP binding agent comprises a targeting moiety which is an antibody derivative or format. In some embodiments, the present FAP binding agent comprises a targeting moiety which is a single-domain antibody, a recombinant heavy-chain-only antibody (VHH), a single-chain antibody (scFv), a shark heavy-chain-only antibody (VNAR), a microprotein (cysteine knot protein, knottin), a DARPin; a Tetranectin; an Affibody; a Transbody; an Anticalin; an AdNectin; an Affilin; an Affimer, a Microbody; an aptamer; an alterase; a plastic antibody; a phylomer; a stradobody; a maxibody; an evibody; a fynomer, an armadillo repeat protein, a Kunitz domain, an avimer, an atrimer, a probody, an immunobody, a triomab, a troybody; a pepbody; a vaccibody, a UniBody; a DuoBody, a Fv, a Fab, a Fab′, a F(ab′)2, a peptide mimetic molecule, or a synthetic molecule, as described in US Patent Nos. or Patent Publication Nos. U.S. Pat. No. 7,417,130, US 2004/132094, U.S. Pat. No. 5,831,012, US 2004/023334, U.S. Pat. Nos. 7,250,297, 6,818,418, US 2004/209243, U.S. Pat. Nos. 7,838,629, 7,186,524, 6,004,746, 5,475,096, US 2004/146938, US 2004/157209, U.S. Pat. Nos. 6,994,982, 6,794,144, US 2010/239633, U.S. Pat. No. 7,803,907, US 2010/119446, and/or U.S. Pat. No. 7,166,697, the contents of which are hereby incorporated by reference in their entireties. See also, Storz MAbs. 2011 May-June; 3(3): 310-317.
[0052]
In some embodiments, the FAP binding agent comprises a targeting moiety which is a single-domain antibody, such as a VHH. The VHH may be derived from, for example, an organism that produces VHH antibody such as a camelid, a shark, or the VHH may be a designed VHH. VHHs are antibody-derived therapeutic proteins that contain the unique structural and functional properties of naturally-occurring heavy-chain antibodies. VHH technology is based on fully functional antibodies from camelids that lack light chains. These heavy-chain antibodies contain a single variable domain (VHH) and two constant domains (CH2 and CH3). VHHs are commercially available under the trademark of NANOBODY or NANOBODIES.
[0053]
In an embodiment, the FAP binding agent comprises a VHH. In some embodiments, the VHH is a humanized VHH or camelized VHH.
[0054]
In some embodiments, the VHH comprises a fully human VH domain, e.g. a HUMABODY (Crescendo Biologics, Cambridge, UK). In some embodiments, fully human VH domain, e.g. a HUMABODY is monovalent, bivalent, or trivalent. In some embodiments, the fully human VH domain, e.g. a HUMABODY is mono- or multi-specific such as monospecific, bispecific, or trispecific. Illustrative fully human VH domains, e.g. a HUMABODIES are described in, for example, WO 2016/113555 and WO 2016/113557, the entire disclosures of which are incorporated by reference.

Thus, the specification discloses the sequence of 41 representative species of structurally similar VHH domains to represent the vast genus of FAP binding agents that function as required by the claims.
Modified IFNα2 signaling agents that confer improved safety as compared to wild type IFNα2:
The specification discloses that that the modified IFNα2 signaling agent may be: 1) IFNα2 that has an amino acid sequence of SEQ ID NO: 176, 2) SEQ ID NO 177 that differs at amino acid position 23, or 3) a mutant IFN-α2a or IFN-α2b that may be mutated at amino acid positions 144-154. The specification discloses one working example of the modified signaling agent, a human IFN IFN-α2 with a mutation at Q12R. 
The specification discloses the genus of modified IFNα2 signaling agents is broad, encompassing IFNα2 with any mutations:
[0089]
In some embodiments, the signaling agent is modified to have reduced affinity or activity for one or more of its receptors, which allows for attenuation of activity (inclusive of agonism or antagonism) and/or prevents non-specific signaling or undesirable sequestration of the chimeric or fusion protein. In some embodiments, the signaling agent is antagonistic in its wild type form and bears one or more mutations that attenuate its antagonistic activity. In some embodiments, the signaling agent is antagonistic due to one or more mutations, e.g. an agonistic signaling agent is converted to an antagonistic signaling agent and, such a converted signaling agent, optionally, also bears one or more mutations that attenuate its antagonistic activity (e.g. as described in WO 2015/007520, the entire contents of which are hereby incorporated by reference).
[0090]
Accordingly, in some embodiments, the signaling agent is a modified (e.g. mutant) form of the signaling agent having one or more modifications (e.g. mutations). In some embodiments, the mutations allow for the modified signaling agent to have one or more of attenuated activity such as one or more of reduced binding affinity, reduced endogenous activity, and reduced specific bioactivity relative to unmutated, i.e., the wild type form of the signaling agent (e.g. comparing the same signaling agent in a wild type form versus a modified (e.g. mutant) form). In some embodiments, the mutations which attenuate or reduce binding or affinity include those mutations which substantially reduce or ablate binding or activity. In some embodiments, the mutations which attenuate or reduce binding or affinity are different than those mutations which substantially reduce or ablate binding or activity. Consequentially, in some embodiments, the mutations allow for the signaling agent to have improved safety, e.g. reduced systemic toxicity, reduced side effects, and reduced off-target effects relative to unmutated, i.e., wild type, signaling agent (e.g. comparing the same signaling agent in a wild type form versus a modified (e.g. mutant) form).
[0091]
As described herein, the agent may have improved safety due to one of more modifications, e.g. mutations. In some embodiments, improved safety means that the present chimeric protein provides lower toxicity (e.g. systemic toxicity and/or tissue/organ-associated toxicities); and/or lessened or substantially eliminated side effects; and/or increased tolerability, lessened or substantially eliminated adverse events; and/or reduced or substantially eliminated off-target effects; and/or an increased therapeutic window.
[0092]
In some embodiments, the signaling agent is modified to have one or more mutations that reduce its binding affinity or activity for one or more of its receptors. In some embodiments, the signaling agent is modified to have one or more mutations that substantially reduce or ablate binding affinity or activity for the receptors. In some embodiments, the activity provided by the wild type signaling agent is agonism at the receptor (e.g. activation of a cellular effect at a site of therapy). For example, the wild type signaling agent may activate its receptor. In such embodiments, the mutations result in the modified signaling agent to have reduced or ablated activating activity at the receptor. For example, the mutations may result in the modified signaling agent to deliver a reduced activating signal to a target cell or the activating signal could be ablated. In some embodiments, the activity provided by the wild type signaling agent is antagonism at the receptor (e.g. blocking or dampening of a cellular effect at a site of therapy). For example, the wild type signaling agent may antagonize or inhibit the receptor. In these embodiments, the mutations result in the modified signaling agent to have a reduced or ablated antagonizing activity at the receptor. For example, the mutations may result in the modified signaling agent to deliver a reduced inhibitory signal to a target cell or the inhibitory signal could be ablated. In some embodiments, the signaling agent is antagonistic due to one or more mutations, e.g. an agonistic signaling agent is converted to an antagonistic signaling agent (e.g. as described in WO 2015/007520, the entire contents of which are hereby incorporated by reference) and, such a converted signaling agent, optionally, also bears one or mutations that reduce its binding affinity or activity for one or more of its receptors or that substantially reduce or ablate binding affinity or activity for one or more of its receptors.
[0095]
In some embodiments, the signaling agent may include one or more mutations that attenuate or reduce binding or affinity for one receptor (i.e., a therapeutic receptor) and one or more mutations that substantially reduce or ablate binding or activity at a second receptor. In such embodiments, these mutations may be at the same or at different positions (i.e., the same mutation or multiple mutations). In some embodiments, the mutation(s) that reduce binding and/or activity at one receptor is different than the mutation(s) that substantially reduce or ablate at another receptor. In some embodiments, the mutation(s) that reduce binding and/or activity at one receptor is the same as the mutation(s) that substantially reduce or ablate at another receptor. In some embodiments, the present chimeric proteins have a modified signaling agent that has both mutations that attenuate binding and/or activity at a therapeutic receptor and therefore allow for a more controlled, on-target therapeutic effect (e.g. relative wild type signaling agent) and mutations that substantially reduce or ablate binding and/or activity at another receptor and therefore reduce side effects (e.g. relative to wild type signaling agent).

The specification discloses:
[0125] Mutant forms of interferon are known to the person skilled in the art. By way of example, but not by way of limitation, in some embodiments, the modified signaling agent is the allelic form IFN-α2a having the amino acid sequence of: SEQ ID NO: 176.
[0126] By way of example, but not by way of limitation, in some embodiments, the modified signaling agent is the allelic form IFN-α2b having the amino acid sequence of: SEQ ID NO: 177; which differs from IFN-α2a at amino acid position 23.
[0127] In some embodiments, a modified IFN-α2 signaling agent is a human IFN-α2 mutant (IFN-α2a or IFN-α2b). In some embodiments, the human IFN-α2 mutant (IFN-α2a or IFN-α2b) is mutated at one or more amino acids at positions 144-154, e.g., such as amino acid positions 148, 149 and/or 153. In some embodiments, the human IFN-α2 mutant comprises one or more mutations selected from L153A, R149A, and M148A.
FAP-targeted AcTaferon (“FAP-AFN”), a human IFNα2 with a mutation at Q124R coupled via a 20×GGS-linker to an N-terminal neutralizing VHH (also called single domain antibody (sdAb)) specific for FAP (mFAP_R3FAP85), was constructed in a pHen6 vector.
Thus, the specification discloses 4 representative species of modified IFNα2 signaling agents that function to confer improved safety as compared to wild type IFNα2 as required by the claims.
Chimeric proteins:
The specification discloses only two chimeric proteins of the present invention: “FAP-AFN” and “FAP-PD-L1-A124R”. 
[0601] Preparation of Fusion Protein with FAP Targeting Moiety
[0602] FAP-targeted AcTaferon (“FAP-AFN”), a human IFNα2 with a mutation at Q124R coupled via a 20×GGS-linker to an N-terminal neutralizing VHH (also called single domain antibody (sdAb)) specific for FAP (mFAP_R3FAP85), was constructed in a pHen6 vector
[0629] A bispecific fusion protein having a FAP targeting moiety (described in Example 2), a PD-L1 targeting moiety, and a human IFNα2 with a mutation at Q124R (FAP-PD-L1-Q124R) were used in the mouse model disclosed
Thus, the specification discloses 2 representative species of chimeric proteins that function to: a) directly or indirectly polarizing F2 fibroblasts, b) recruiting cytotoxic T cells to tumor cells or a tumor microenvironment, and c) directly or indirectly alters the disease-associated fibroblasts function and/or disease microenvironment comprising the disease-associated fibroblast.
Other than the disclosed species listed above, the specification fails to disclose any other structural sequence required of the FAP binding agent, modified IFNα2, and chimeric proteins to possess the functions listed above. 
To provide adequate written description and evidence of possession of the claimed chimeric protein genus comprising a genus of FAP binding agent and genus of modified IFNα2 signaling agent, the instant specification can structurally describe representative FAP binding agents and modified IFNα2 signaling agents, or chimeric proteins comprising them, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for FAP binding agents, modified IFNα2 signaling agents, or chimeric proteins that function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future FAP binding agents, modified IFNα2 agents, or chimeric proteins yet to be discovered that may function as claimed. The FAP antigen provides no information about the structure of an agent that binds to it.
In this case, the only factor present in the claims is a recitation of the FAP binding agent, modified IFNα2 signaling agent, and chimeric protein function listed above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only 41 exemplary structurally similar VHH domains that function as FAP binding agents, 4 exemplary modified IFNα2 signaling agents, and two exemplary chimeric proteins that function as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the chimeric proteins, FAP binding agents, and modified IFNα2 signaling agents do, rather than what they are. The instant specification fails to describe a representative number of sequences for the genus of FAP binding agents and modified IFNα2 signaling agents required to make the chimeric proteins that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method.
The claims broadly encompass any FAP binding agent for incorporation into the chimeric protein required to function as claimed. Other than for the 41 structurally similar VHH domains disclosed, Applicants have not established any reasonable structure-function correlation with regards to the structures and sequences in the vast genus of FAP binding agents required to function as claimed. The instant claims attempt to claim a chimeric protein comprising every and any class of molecule, antibody, aptamer, affimer, nanobody, intact antibodies, and more that would achieve a desired result, i.e., bind FAP protein anywhere at any epitope and function in the chimeric protein as claimed, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only 41 structurally similar VHH domains that bind FAP. Given the well-known high level of polymorphism of “binding agents”, let alone antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of FAP binding agents encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of 41 similar VHH sequences to the structure of any and all classes of FAP binding agents or to other antibodies as broadly claimed and required to make the chimeric protein and practice the claimed method. Therefore, one could not readily envision members of the broadly claimed genus. 
Similarly, the claims broadly encompass any modified IFNα2 signaling agent for incorporation into the chimeric protein required to function as claimed. Other than for the 4 structurally distinct modified IFNα2 signaling agents disclosed, Applicants have not established any reasonable structure-function correlation with regards to the structures and sequences in the vast genus of mutated or modified IFNα2 signaling agents required to function as claimed. One could not reasonably or predictably extrapolate the structure of 4 distinct IFNα2 sequences to the structure of any and all modified IFNα2 signaling agents as broadly claimed and required to make the chimeric protein and practice the claimed method. Therefore, one could not readily envision members of the broadly claimed genus. 
Given the lack of representative examples to support the full scope of the claimed FAP binding agents and modified IFNα2 signaling agents required to make and use the chimeric protein that functions as claimed, the lack of reasonable structure-function correlation with regards to the unknown sequences/structures in the FAP binding agents that provide FAP binding function, the lack of reasonable structure-function correlation with regards to the unknown sequences/modifications in the modified IFNα2 agents that provide improved safety over wild type, the present claims lack adequate written description.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner Suggestion: Amend the claims to recite the defined and recognizable structures/sequences for the FAP binding agent and modified IFNa2 signaling agents that function in the chimeric protein as claimed, that is the VHH sequence of the FAP binding agent and sequence of the modified IFNa2 signaling agent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 104-108 and 111-119 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kley et al (US10988538 B2, priority to: 02/05/2016).
Kley teaches a chimeric protein comprising at least one targeting moiety that is a fibroblast activation protein (FAP) binding agent, and a modified human IFNα2 signaling agent having one or more mutations that confer improved safety as compared to a wild type IFNα2. [claim 1; column 33, lines 24-45] Kley teaches that the chimeric protein recruits cytotoxic T cells to tumor cells or to a tumor microenvironment. [col. 2 lines 15-30; col. 6 lines 47-60] Kley teaches that the FAP binding agent recognizes or binds FAP without substantially functionally modulating its activity. [co. 21 lines 18-27] Kley teaches that the targeting moiety is a scFv, a shark-heavy chain only antibody, a microprotein, a darpin, an anticalin, an adnectin, Fv, a Fab, a Fab’, or a F(ab’)2. [col. 79 lines 23-45] Kley teaches that the mutant IFNα2 comprises an amino acid sequences having at least 95% identity with SEQ ID NO 336, which matches 100% to the instantly claimed SEQ ID NO: 176. Kley teaches that the mutant IFNα2 protein is R149A. [claim 1, 6] Kley teaches that the chimeric proteins comprise one or more targeting moieties that recognize or functionally modulate a tumor antigen or an antigen on an immune cell selected from a T-cell, B-cell, dendritic cell, a macrophage, neutrophil, and a NK cell. Kley also teaches that the chimeric protein has one or more additional targeting moieties that recognize or functionally modulate PD-L1. Kley teaches that the disease is selected from cancer, infections, autoimmune diseases, and cardiovascular disease. Kley also teaches a recombinant nucleic acid encoding the chimeric proteins or a component thereof, and a host cell comprising the nucleic acid.  [col 2 lines 15-30 and 54-61] 
Kley does not explicitly teach that the targeting moiety targets disease-associated fibroblasts, that the chimeric protein directly or indirectly alters the disease-associated fibroblasts function and/or disease microenvironment comprising the disease-associated fibroblasts, or that the chimeric protein directly or indirectly polarizes F2 fibroblasts. However, the claimed chimeric protein appears to be the same as the prior art chimeric protein, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
Further, given the chimeric protein taught by Kley comprises the same claimed FAP binding agent and modified IFNa2 signaling agent, the chimeric protein taught by Kley is reasonably expected to possess the same claimed functions.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 104-105, 108 and 111-119 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kley et al (US11236141B2, priority to: 05/13/2016). 

Kley teaches a chimeric protein comprising at least one targeting moiety that is a fibroblast activation protein (FAP) binding agent, and a modified human IFNα2 signaling agent having one or more mutations that confer improved safety as compared to a wild type IFNα2. [col 18 lines 1-15; ] Kley teaches that the targeting moiety is a scFv, a shark-heavy chain only antibody, a microprotein, a darpin, an anticalin, an adnectin, Fv, a Fab, a Fab’, or a F(ab’)2. [0271] Kley teaches that the mutant IFNα2 comprises an amino acid sequences having at least 95% identity with SEQ ID NO 1, which matches 100% to the instantly claimed SEQ ID NO: 176. Kley teaches that the mutant IFNα2 protein is R149A. [0061-0062] Kley teaches that the chimeric proteins comprise one or more targeting moieties that recognize or functionally modulate a tumor antigen or an antigen on an immune cell selected from a T-cell, B-cell, dendritic cell, a macrophage, neutrophil, and a NK cell. Kley also teaches that the chimeric protein has one or more additional targeting moieties that recognize or functionally modulate PD-L1. Kley teaches that the disease is selected from cancer, infections, autoimmune diseases, and cardiovascular disease. [0187-0188] Kley teaches that the chimeric protein is encoded by a recombinant nucleic acid, and wherein the host cell comprises the nucleic acid. [0289] 
Kley does not explicitly teach that the targeting moiety targets disease-associated fibroblasts, that the chimeric protein directly or indirectly alters the disease-associated fibroblasts function and/or disease microenvironment comprising the disease-associated fibroblasts, or that the chimeric protein directly or indirectly polarizes F2 fibroblasts. However, the claimed chimeric protein appears to be the same as the prior art chimeric protein, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
Further, given the chimeric protein taught by Kley comprises the same claimed FAP binding agent and modified IFNa2 signaling agent, the chimeric protein taught by Kley is reasonably expected to possess the same claimed functions.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 104, 108, 111-115 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. US 10,988,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent claims a chimeric protein comprising a modified signaling agent consists of IFNα2, where it has 95% identity with SEQ ID NO: 336, which matches 100% to the instantly claimed SEQ ID NO: 176, a targeting moiety comprising a scFv wherein the first targeting moiety specifically binds to a first antigen or a receptor of interest. The U.S. Patent claims that the mutation is R149A, and that the receptor of interest may be PD-L1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642        
                                                                                                                                                                                                /Laura B Goddard/Primary Examiner, Art Unit 1642